     Case 1:19-cv-01516-DAD-BAM Document 32 Filed 07/02/20 Page 1 of 1

 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    JUDY ANN LALONDE,                                Case No. 1:19-cv-01516-DAD-BAM
 8                       Plaintiff,                    ORDER DENYING JOINT MOTION TO
                                                       STAY DISCOVERY AND ALL PRETRIAL
 9           v.                                        DEADLINES WITHOUT PREJUDICE
10    C R BARD INCORPORATED, et al.,                   (Doc. No. 31)
11                       Defendants.
12

13          Currently before the Court is the parties’ Joint Motion to Stay Discovery and All Pretrial

14   Deadlines. (Doc. No. 31.) According to the joint motion, the parties have scheduled a mediation

15   on August 15 and 16 and seek a “stay” of the case through August 17, 2020, and to continue all

16   remaining deadlines set forth in the Scheduling Order by fifty (50) days. (Id.) The joint motion is

17   therefore construed as a request to modify the Scheduling Order in this case pursuant to Federal

18   Rule of Civil Procedure 16(b)(4).

19          A scheduling order may be modified only for good cause. Fed. R. Civ. P. 16(b)(4).

20   Settlement discussions, in and of themselves, are not good cause to modify a scheduling order.

21   See Gerawan Farming, Inc. v. Rehrig Pacific Co., 2013 WL 645741, at *5 (E.D. Cal. Feb. 21,

22   2013). Accordingly, the Court DENIES the joint motion without prejudice to a future request to

23   modify the Scheduling Order supported by an adequate showing of good cause.

24          Good cause may consist of the inability to comply with court orders in light of the

25   COVID-19 pandemic. Any such difficulties should be explained.
     IT IS SO ORDERED.
26
27      Dated:     July 2, 2020                               /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                       1
